DETAILED ACTION

Drawings
The drawings were received on 07/26/22.  These drawings are acceptable.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1, 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953) in view of Zimmel et al. (US Publication 2007/0189692).
Regarding claim 1, Akira (abstract; paragraphs 38-100; figures 1, 5-8) discloses a telecommunications module comprising a housing 1 defining a rear wall (left-sided dotted line), and a front wall (right-sided dotted line), the housing extending in a longitudinal direction from the front wall toward the rear wall, a first module input location (left-sided transmission path #1) and a second module input location (left-sided transmission path #2) defined by the housing, a module output location (right-sided transmission paths) defined by the housing, an optical wavelength division multiplexer/demultiplexer (1xK WSS 11-1) mounted at the housing and having a multiplexer length extending generally parallel to the longitudinal direction of the housing, the optical wavelength division muyltiplexer/demultiplexer configured to demultiplex an optical signal input (transmission path #1) into the telecommunications module via the first module input location into a plurality of different wavelengths (kl to kn; see col. 15, lines 28-36), and a fiber optic splitter (1xK WSS 11-2) mounted at the housing and having a splitter length extending generally parallel to the longitudinal direction of the housing, the fiber optic splitter configured to split an optical signal input (transmission path #2) into the telecommunication module via the second module input location into a plurality of signals.  Akira discloses all the claimed limitations except that at least one of the module input locations is defined by a boot extending toward an exterior of the housing of the telecommunications module, wherein the boot mates with a crimp element and wherein the crimp element is slidably inserted into a slot defined at one of the front or rear walls of the housing of the telecommunications module, wherein the crimp element is slidaby inserted into the slot in a direction generally parallel to the front and rear walls of the housing and in a direction generally perpendicular to a longitudinal axis defined by the boot.  Within the same field of endeavor, Zimmel (figures 1-7, [0109]) discloses the teaching of a boot 220 extending toward an exterior of the housing of the telecommunications module, wherein the boot mates with a crimp element (not labeled, but in front of 220) and wherein the crimp element is slidably inserted into a slot defined at one of the front or rear walls of the housing of the telecommunications module.  Modification so the crimp element is slidaby inserted into the slot in a direction generally parallel to the front and rear walls of the housing and in a direction generally perpendicular to a longitudinal axis defined by the boot is merely one of several possibilities from which one skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to achieve an aesthetic preference.  Therefore, it would have been obvious to one of ordinary in the art to implement the above-mentioned boot structure for the purpose of quickly connecting the input or output to the housing.
Regarding claim 4, Akira (abstract; paragraphs 38-100; figures 1, 5-8) further discloses a plurality of optical add/drop filters (multiplexers 12-1 to 12-K) mounted at the housing, each of the optical add/drop filters configured to combine one of the optical signals that has been split by the fiber optic splitter and one of the wavelengths that has been demultiplexed by the optical wavelength division multiplexer/demultiplexer (col. 15, lines 36-50) into a combination output signal that is output from the telecommunications module (optical cross connect apparatus) through the module output location.
Regarding claim 14, Akira (abstract; paragraphs 38-100; figures 1, 5-8) further discloses a telecommunications chassis comprising a plurality of the telecommunications modules of claim 1 mounted to the telecommunications chassis (see figure 17).
Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953) in view of Zimmel et al. (US Publication 2007/0189692), as described in claim 1, and further in view of Barnes (US 20080025682)
Regarding claims 2 and 3, Akira (figure 15; 102) further disclose a first cable management structure located adjacent the rear wall for guiding cables extending within the housing, and a second cable management structure located adjacent the front wall for guiding cables extending within the housing.  Akira in view of Zimmel does not disclose explicitly disclose that the cable management structure including a spool defining a curved wall.  However, cable spools are popularly used in the telecommunication industry for storing and managing fiber optic cables.  Within the same field of endeavor, Barnes ([0020]) discloses such teaching.  Therefore, it would have been obvious to one of ordinary skill in the art to implement spools for the purpose of storing and managing the fiber optic cables.
Claims 5-7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953) in view of Zimmel et al. (US Publication 2007/0189692), as described in claim 1
Regarding claim 5, Akira in view of Zimmel discloses all the claimed limitations except that the module includes a top flange, a bottom flange, and a flexible latch adjacent the front wall for slidable insertion into a telecommunications chassis.  However, slidable and snap-fit modifications are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement snap-fit applications for the purpose of simplifying installation and uninstallation.
Regarding claim 6, Akira in view of Zimmel discloses all the claimed limitations except for cable splice elements having lengths extending generally parallel to the longitudinal direction of the housing, the splice element being for splicing cables extending between the optical wavelength division multiplexer/demultiplexer and the optical add/drop filters and cables extending between the fiber optic splitter and the optical add/drop filters.  However, cable splice elements and their intended use are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to provide cable splice elements for the purpose of splicing needed cables within the module.
Regarding claim 7, Zimmel (figures 20-24) further discloses that the optical wavelength division multiplexer/demultiplexer, the fiber optic splitter, and the optical add/drop filters are removably mounted within the housing, the telecommunications module further comprising a removable cover 96 to obtain access to the optical wavelength division multiplexer/demultiplexer, the fiber optic splitter and the optical add/drop filters.  
Regarding claim 13, Akira in view of Zimmel discloses all the claimed limitations except that the fiber optic splitter is a 1x8 splitter, the optical wavelength division multiplexer/demultiplexer is an 8-channel multiplexer/demultiplexer, and the plurality of optical add/drop filters includes eight optical add/drop filters.  However, such modifications would depend on the size of the specific application and are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use appropriate equipments for the purpose of accomplishing a desired application.
Regarding claim 15, Zimmel (figure 22) further discloses that wherein the crimp element is captured by the removable cover 96 when the cover is mounted to the housing of the telecommunications module (same as that described in figure 5 of the current application).  Akira in view of Zimmel discloses all the claimed limitations except that the crimp element defines a recessed portion in the form of a circumferential notch that is slidably inserted into the slot such that the crimp element is limited from movement in a direction perpendicular to the front and rear walls of the housing and the crimp element cannot be removed from the housing in a direction generally parallel to the front and rear walls of the housing and in a direction generally perpendicular to the longitudinal axis of the boot without first removing the cover from the housing.  However, such modification is merely one of several possibilities from which one skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to achieve an aesthetic preference.  Therefore, it would have been obvious to one of ordinary in the art to implement the above-mentioned boot structure for the purpose of quickly connecting the input or output to the housing.

Response to Arguments
Applicant’s arguments with respect to the claims under 35 USC 112 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Other Information/Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK DINH/
Primary Examiner, Art Unit 2872
9/12/22